Opinion filed July 11, 2013




                                       In The

        Eleventh Court of Appeals
                                     __________

                                No. 11-13-00063-CR
                                    __________

                  BRADLEY SCOTT WEEKS, Appellant

                                          V.

                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 91st District Court
                                Eastland County, Texas
                              Trial Court Cause No. 22348


                      MEMORANDUM OPINION
       Bradley Scott Weeks, Appellant, pleaded guilty in August 2010 to the
offense of injury to a child. In accordance with a plea agreement, the trial court
assessed Appellant’s punishment at confinement in the Institutional Division of the
Texas Department of Criminal Justice for a term of two years and a fine of $5,000,
suspended the imposition of the confinement portion of the sentence, and placed
Appellant on community supervision for a term of five years.
        The State subsequently filed a motion to revoke community supervision,
alleging numerous violations of the terms and conditions of Appellant’s
community supervision. The trial court considered the motion at a hearing
conducted on February 11, 2013. At the outset of the hearing, Appellant entered a
plea of “true” to all of the alleged violations. Based upon Appellant’s plea of true
and the evidence presented at the hearing, the trial court revoked Appellant’s
community supervision and assessed his punishment at confinement in the
Institutional Division of the Texas Department of Criminal Justice for a term of
two years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of his right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. A plea of true standing
alone is sufficient to support a trial court’s decision to revoke community

        1
          By letter, this court granted Appellant thirty days in which to exercise his right to file a response to
counsel’s brief.

                                                        2
supervision. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
Not only did Appellant plead true to the State’s allegations, he also admitted
during his testimony that he had violated the terms and conditions of his
community supervision, and the State presented the testimony of Appellant’s
community supervision officer showing that Appellant had violated the terms and
conditions of his community supervision.         Furthermore, at the hearing, no
objections were made by either party.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM

July 11, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3